 NINA EATON CENTERNina Eaton Center, owned and operated by UnitedCerebral Palsy Association of New York State,Inc. and District 1199, Registered Nurses Divi-sion, National Union of Hospital and HealthCare Employees, Retail, Wholsale, DepartmentStore Union, AFL-CIO. Case 29-CA-8246January 13, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on August 21, 1980, by Dis-trict 1199, Registered Nurses Division, NationalUnion of Hospital and Health Care Employees,Retail, Wholesale, Department Store Union, AFL-CIO, herein called the Union, and duly served onNina Eaton Center, owned and operated by UnitedCerebral Palsy Association of New York State,Inc., herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 29, issued a com-plaint and notice of hearing on September 30, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 10,1980, following a Board election in Case 29-RC-4647, the Union was duly certified as the exclusivecollective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about July 17, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On October 7, 1980,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint, submitting an affirmative defense,and requesting that the complaint be dismissed.On October 29, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on NovemberI Official notice is taken of the record in the representation proceed-ing, Case 29-RC-4647, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosysrems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.254 NLRB No. 87, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentfiled an opposition to the Motion for SummaryJudgment and a motion to dismiss the complaint.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent's answer and its opposition to theMotion for Summary Judgment assert that the Cer-tification of Representative is valid and that it wastherefore justified in refusing to bargain with theUnion. Respondent contends that the unit is inap-propriate, that the unit includes statutory supervi-sors, that all of its objections should have been sus-tained or at least have gone to a hearing, and final-ly that it was denied due process by the Board's exparte transference of this proceeding to itself.A review of the entire record, including that inCase 29-RC-4647, reveals that on September 14,1979, the Regional Director issued a Decision andDirection of Election in which he directed an elec-tion among Respondent's registered nruses. On Oc-tober 12, an election was conducted and the ballotswere impounded. Respondent filed seven objec-tions which, in substance, allege that (1) the Unionthreatened employees; (2) the Union made misrep-resentations; (3) the Board agent and the Union'sobserver engaged in misconduct which destroyedthe laboratory conditions; and (4) supervisors par-ticipated in the election campaign, acted as theUnion's observer, and voted in the election. Re-spondent's request for review of the Regional Di-rector's Decision and Direction of Election wasdenied by the Board by telegram dated December26, 1979, and on January 4, 1980, the Regional Di-rector issued a revised tally of ballots wherein thefive challenged ballots were found determinative.On April 8, 1980, the Regional Director issued aSupplemental Decision in which he directed thatthree of the challenged ballots be opened andcounted, that a hearing be held on the two remain-ing challenges if they were still determinative, andthat Respondent's objections be overruled in theirentirety. Respondent requested review of the Re-gional Director's Supplemental Decision, contend-ing the Regional Director erred in overruling itsobjections. By telegram dated May 15, 1980, theBoard denied the request for review.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 16, 1980, the Regional Director issueda second revised tally of ballots, finding the two re-maining challenges still determinative. Subsequent-ly, the parties stipulated that these two challengesbe upheld, and on July 10, 1980, the Regional Di-rector issued a Second Supplemental Decision,Third Revised Tally of Ballots, and Certification ofRepresentative, finding that the Union had won theelection and certifying the Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.3On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a nonprofit New York corporationengaged in the business of providing health careservices at 777 Seaview Avenue, Staten Island,New York. During a representative 12-monthperiod, Respondent derived gross revenues inexcess of $100,000 and purchased goods and ser-vices valued in excess of $50,000 from points locat-ed outside the State of New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDDistrict 1199, Registered Nurses Division, Na-tional Union of Hospital and Health Care Employ-2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).3 We find no merit in Respondent's contention that it was denied dueprocess by our "ex parre" transference of this proceeding to the Board.This procedure is customary in summary judgment cases and is in accor-dance with Sec. 102.50 of our Rules and Regulations.ees, Retail, Wholesale, Department Store Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All professional registered nurses includingacting charge nurses employed by Respondentat its center located at 777 Seaview Avenue,Building "D," Staten Island, New York, ex-cluding guards and supervisors as defined inthe Act.2. The certificationOn October 12, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 29, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 10, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 14, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 17, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJuly 17, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.68 NINA EATON CENTERIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Nina Eaton Center, owned and operated byUnited Cerebral Palsy Association of New YorkState, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. District 1199, Registered Nurses Division, Na-tional Union of Hospital and Health Care Employ-ees, Retail, Wholesale, Department Store Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All professional registered nurses, includingacting charge nurses, employed by Respondent atits center located at 777 Seaview Avenue, Building"D," Staten Island, New York, excluding guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since July 10, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 17, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Nina Eaton Center, owned and operated by UnitedCerebral Palsy Association of New York State,Inc., Staten Island, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District 1199, Reg-istered Nurses Division, National Union of Hospitaland Health Care Employees, Retail, Wholesale,Department Store Union, AFL-CIO, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:All professional registered nurses includingacting charge nurses employed by Respondentat its center located at 777 Seaview Avenue,Building "D," Staten Island, New York, ex-cluding guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:69 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Staten Island, New York, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith District 1199, Registered Nurses Divi-sion, National Union of Hospital and HealthCare Employees, Retail, Wholesale, Depart-ment Store Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All professional registered nurses includingacting charge nurses employed by usat ourcenter located at 777 Seaview Avenue,Building "D," Staten Island, New York, ex-cluding guards and supervisors as defined inthe Act.NINA EATON CENTER, OWNED ANDOPERATED BY UNITED CEREBRALPALSY ASSOCIATION OF NEW YORKSTATE, INC.70